Benning, J.
By the Court. delivering the opinion.
Was the Court right in receiving as evidence the exempli*248fication from the Court of ordinary of Talbot county, showing the appointment of Pate as guardian of Hays, and an order authorizing him to sell the land?
The objection to the exemplification was, that it did not show upon its face, that the ward lived in Talbot County, or had property therein, at the time of the appointment or of the order, and, consequently, that it did not show upon lis face, any thing to give jurisdiction to that Court, to make the appointment and pass the order.
It is sufficient if the Court had jurisdiction; it is hot necessary that what gave it jurisdiction should appear on the face of its proceedings. The Court of Ordinary is, and. has always been, a Court of general jurisdiction.
Mrs. Pate says, that she “ lived in Jones county when the-draw was given in for, the ward, her child, then being only three month old. In this, it is implied, that she had since ceased to live there, and had come to live elsewhere. There is nothing to show, that this other place was notTalbot county. It does not appear, that Pate, her husband, the person appointed the guardian,ever lived .in Jones; it does not appear where he, at any time, lived. It may well be, therefore, that he and Mrs. Pate, and the child, were all living in Talbot county, at the time when his appointment of guardian was made, and at the time when the order of sale was passed.
[1.] But the Court being a Court of general jurisdiction, it is necessary to presume, in the absence of proof to the contrary, that, at these times, the ward did reside in Talbot county, or did have property in that county; in short, to presume, that something existed which gave the Court jurisdiction.
The Court, then, was right in receiving the exemplification.
[2.] We think, that the evidence was quite sufficient, to show that Stewart had been appointed the administrator of Britt’s estate, and therefore, thatthe Court was right in allovr*249ing the deed made by Stewart, as such administrator, to go to the jury. The court-house having been burnt, it was fortunate, that the evidence left, was so much as it was.
Judgment affirmed.